DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 11-15, 18, 20-22, 24-26, 27, 29, 37, 38 and 47-49 are pending.

Election/Restrictions
Applicants’ election of Group I, claims 1, 11-15, 18, 20-22, 24-26 and 29, in the reply filed on 9/13/22 is acknowledged. There is no indication of whether the election is with or without traverse, but because the response did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
As noted in the 7/13/12 restriction requirement mailed, page 2, claim 27 has not been placed in an inventive group because it does not include a parent claim number from which it depends. If the dependency of the claim is clarified by future amendment, it will be placed with the appropriate group.
Claims 27, 37 and 47-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1, 11-15, 18, 20-22, 24-26 and 29 are under consideration.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive because it is directed generally to any oncolytic virotherapy and immunotherapy, but the claims are limited to a method of administering three components, including an oncolytic virus, a virus comprising a nucleic acid encoding an immunomodulatory factor, and at least one cell comprising a CAR comprising an antigen binding domain capable of specific binding to HER2. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claims 1, 11-15, 18, 20-22, 24-26 and 29 are objected to because of the following informalities:
In claim 1, line 3, the term “nucleic acid” is missing an article; e.g., “a virus comprising a nucleic acid”. 
Claim 20 uses the term “antigen-binding domain” (hyphenated), but parent claim 1 and claim 21 use the term “antigen binding domain” (without hyphenation). Either usage is acceptable, but should be used consistently throughout the claims.
In each of claims 22, 24 and 25, line 2 of each claim, the term “nucleic acid” is missing an article; see claim 1 above.
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a), enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11-15, 18, 20-22, 24-26 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method of treating a cancer comprising HER2-expressing cells, comprising administering to a subject: (i) an oncolytic virus; (ii) a virus comprising a nucleic acid encoding an immunomodulatory factor; and (iii) at least one cell comprising a chimeric antigen receptor (CAR), wherein the CAR comprises an antigen binding domain capable of specific binding to HER2, 
does not reasonably provide enablement for 
A method of treating a cancer, comprising administering to a subject: (i) an oncolytic virus; (ii) a virus comprising a nucleic acid encoding an immunomodulatory factor; and (iii) at least one cell comprising a chimeric antigen receptor (CAR), wherein the CAR comprises an antigen binding domain capable of specific binding to HER2, 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	The nature of the invention is a method of treating a cancer, which is achieved by administering three components: (i) an oncolytic virus; (ii) a virus comprising a nucleic acid encoding an immunomodulatory factor; and (iii) at least one cell comprising a chimeric antigen receptor (CAR) that comprises an antigen-binding domain (ABD) capable of specific binding to HER2. The specification teaches that such combinations have “improved ability to cause cell killing of cancer cells” as compared to one or two of the components alone (page 31). The specification teaches that the “use of T-cells as agents for cancer therapy has recently been facilitated by the expression of cancer cell antigen-directed chimeric antigen receptors” (page 2). The specification further teaches that HER2 is an antigen overexpressed on the surface of some cancer cells (pages 34). The working examples in the specification include a demonstration of the “anti-cancer activity of the HER2-sepcific CAR-T cells” in “a xenograft model of squamous cell head and neck cancer” (Example 5, page 107) and further in combination with an oncolytic adenovirus and a helper adenovirus encoding IL-12 and an anti-PD-L1 antibody (Example 6, page 108), with the result that the combination “was found to improve survival over treatment” with the CAR-T cells alone (page 109).  
	The claims are directed to a method of using a cell expressing a CAR comprising an anti-HER2 binding domain, which targets said cell to cancer cells that express the target antigen; i.e., HER2. However, the claims are not limited to treatment of cancer bearing the target antigen; i.e., cancer that is HER2 positive. The entire basis of the mechanism of treatment using the anti-HER2 CAR is that such will target the treatment to cancer cells bearing HER2. As taught by Yu et al (2017. Exp Hematol Oncol. 6:31; 15 pages as printed), “Amplification of the HER2 gene or overexpression of HER2 receptor plays a crucial role in the cellular transformation, carcinogenesis and prognosis of many cancer types”, including “20–30% breast cancer, 20% advanced gastric or gastric or gastro-esophageal junction cancers, 5–15% bladder cancers, 5–15% cervix cancers, 12–15% gallbladder cancers, 8–35% endometrium cancers, 6–7% ovarian cancers, and 15–37% salivary duct cancers” (page 1). However, these numbers indicate that a large number of cancers do not express HER2; i.e., are HER2 negative, and notably, known treatments targeting HER2 are approved only for HER2-positive cancers. For example, Yu (2017) further teaches that the anti-HER2 antibody trastuzumab was approved “for treatment of patients with HER2-overexpressed metastatic breast cancer” (page 3). Furthermore, the specification does not provide any evidence demonstrating that such a specific targeting agent can be used against cancer comprising cells that do not express HER2. Before treating a patient with cancer not expressing HER2, the skilled artisan would first need to engage in a study of whether the claimed method would work to treat one or more types of HER2-negative cancer, and such a study would be the focus of an entire paper in the relevant literature.
Due to the large quantity of experimentation necessary to determine if a therapy targeted to cancer cells expressing HER2 could be used with cancer cells not overexpressing HER2, the lack of direction/guidance presented in the specification regarding same, lack of working examples and the teachings of the prior art and the complex nature of the invention, undue experimentation would be required of the skilled artisan to use the claimed invention.

Claim Rejections - 35 USC § 112(a), written description
Claims 1, 11-15, 18, 20-22, 24-26 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to a method of treating a cancer, which is achieved by administering three components: (i) an oncolytic virus; (ii) a virus comprising a nucleic acid encoding an immunomodulatory factor; and (iii) at least one cell comprising a chimeric antigen receptor (CAR) that comprises an antigen-binding domain (ABD) capable of specific binding to HER2. The specification does not provide a limiting definition of the term "antigen binding domain" as used in the claims, instead only providing examples where such comprises the CDRs or the VH and VL regions of an antibody (e.g., at page 20). The specification provides the CDRs of four different monoclonal anti-HER2 antibodies, termed C5, E4, F1 and A3. Furthermore, a variety of anti-HER2 monoclonal antibodies were known in the prior art, as evidenced by the teachings of Yu et al (2017. Exp Hematol Oncol. 6:31). Per MPEP 2163, "[i]nformation which is well known in the art need not be described in detail in the specification" and "[t]he description need only describe in detail that which is new or not conventional", referencing Hybritech v Monoclonal Antibodies. Thus, the teachings of these references are considered sufficient to provide a written description for the embodiments of the invention directed to an antibody capable of specific binding to HER2.
However, the claims are not limited to an ABD that is an antibody; instead, the term broadly encompasses other "domains" that bind to an epitope on HER2, including polypeptides other than antibodies that bind HER2, as well as other molecular structures that bind HER2, e.g., small organic molecules, carbohydrates, lipids, etc. However, the specification or the working examples do not provide any examples of HER2-binding molecules other than antibodies.
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)), and “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antigen binding proteins, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
With respect to claim 20, this claim is included in this rejection because while it recites specific CDR sequences, it is still directed to an antigen-binding domain comprising said CDRs rather than an antibody comprising said CDRs, and the specification does not provide any examples of other “domains” (e.g., other proteins) comprising the recited CDRs that still retain a structure allowing for binding to HER2.
Therefore, with respect to claims 1, 11-15, 18, 20, 22, 24-26 and 29, only a method of claim 1, wherein the CAR comprises an antibody capable of specific binding to HER2, but not the full breadth of the claims meets the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115). 
Claim 21 lacks written description for the following reasons. Claim 21 is limited to an antigen binding domain comprising the heavy (VH) and light (VH) binding domains of an antibody having 75% similarity to SEQ ID NO: 16 and 17. SEQ ID NO: 16 is 112 amino acids in length, and SEQ ID NO: 17 is 124 amino acids in length. Therefore, sequences at least 75% identical to the reference sequences include those with up to 28 (SEQ ID NO: 16) or 31 (SEQ ID NO: 17) amino acid changes. These variants are not limited to those that share the CDR sequences with those of the reference antibody, but instead include those in which one more (without limit) of the tolerated changes are found in one or more of the CDRs. For example, the HCDR3 of SEQ ID NO: 16 is disclosed as SEQ ID NO: 15, and is 14 amino acids in length. Thus, the genus of variants encompassed by claim 21 includes those in which all 14 amino acids of SEQ ID NO: 15 are replaced with other amino acids. However, the specification does not provide a description of what amino acid changes can be made to SEQ ID NO: 15 and still retain functionality; i.e., binding to CD46. Furthermore, knowledge of the structure of SEQ ID NO: 16 and 17 does not allow the skilled artisan to predict what changes can be made, because as set forth above, knowing the structure (CDRs) of one monoclonal antibody does not allow the skilled artisan to predict the structure of other monoclonal antibodies that bind to the same epitope or to the other epitopes in the same protein.
Therefore, with respect to claim 21, only a method of claim 1 wherein the CAR comprises an antibody comprising a VL comprising an amino acid sequence of SEQ ID NO: 16 and a VH comprising an amino acid sequence of SEQ ID NO: 17, but not the full breadth of the claims meets the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11-14, 18, 22, 24 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanoue et al, 2017. Cancer Res. 77(8): 2040-2051; published on-line 2/24/17 (cited on the 1/21/20 IDS). The earliest date to which the instant application claims priority is 4/21/17.
	Claims 1 encompasses a method of treating cancer by administering three components: (i) an oncolytic virus; (ii) a virus comprising a nucleic acid encoding an immunomodulatory factor; and (iii) at least one cell comprising a chimeric antigen receptor (CAR) that comprises an antigen-binding domain capable of specific binding to HER2. Tanoue teaches a method of treating cancer comprising administering an oncolytic adenovirus (Onc.Ad) with a helper-dependent Ad (HDAd) that expresses a PD-L1 blocking mini-antibody … as a strategy to enhance CAR T-cell killing” (see Abstract). Tanoue further teaches that the CAR targeted HER2 (Abstract). As such, Tanoue teaches a method comprising administering each of three components of claim 1, and therefore anticipates claim 1.
	Claim 11 limits the oncolytic virus of claim 1 to one that is an oncolytic adenovirus, which, as described above, is what is taught by Tanoue. As such, the teachings of Tanoue also anticipate claim 11.
	Claim 12 limits the oncolytic virus of claim 1 to one that is derived from Ad5, and Tanoue further teaches that the oncolytic adenovirus was Ad5Δ24, which his derived from Ad5. As such, the teachings of Tanoue also anticipate claim 12.
	Claims 13 and 14 limit the oncolytic virus of claim 1 to one that encodes an E1A protein which displays reduced binding to Rb protein as compared to E1A encoded by Ad5 (claim 13) or encodes an E1A protein lacking the amino acid sequence LTCHEACF (SEQ ID NO: 52)(claim 14). Tanoue further teaches that the Ad5Δ24 virus “was produced as described elsewhere”, citing Fueyo et al (2000. Oncogene. 19: 2-12; cited on the 1/21/20 IDS). Fueyo teaches that Ad5Δ24 has a 24 base pair deletion “in the E1A region responsible for binding Rb protein” (Abstract), and that this deletion is of the region encoding the sequence LTCHEACF. As such, the Ad5Δ24 virus used by Tanoue meets the further limitations of claims 13 and 14, and as such Tanoue anticipates claims 13 and 14.
	Claim 18 limits the cell of claim 1 to one that is a T cell, which, as described above, is what is taught by Tanoue. As such, the teachings of Tanoue also anticipate claim 18.
	Claim 22 limits the virus of component (i) of claim 1 to one that is a helper-dependent adenovirus (HDAd), which, as described above, is what is taught by Tanoue. As such, the teachings of Tanoue also anticipate claim 22.
Claim 24 limits the virus of component (i) to one comprising a nucleic acid encoding, in the alternative, an antagonist PD-L1 antibody, of claim 1 to one that is a T cell, which, as described above, is what is taught by Tanoue. As such, the teachings of Tanoue also anticipate claim 24.
	Claim 29 limits the cancer of claim 1 to one selected from a group including lung cancer, which Tanoue further teaches can be targeted with the combination (pg 2042). As such, the teachings of Tanoue also anticipate claim 29.

Claims 1, 18 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al, 2014. Blood. 124(21): 5808. The earliest date to which the instant application claims priority is 4/21/17.
Claim 1 encompasses a method of treating cancer by administering three components: (i) an oncolytic virus; (ii) a virus comprising a nucleic acid encoding an immunomodulatory factor; and (iii) at least one cell comprising a chimeric antigen receptor (CAR) that comprises an antigen-binding domain capable of specific binding to HER2. Notably, the claim does not require that components (i) and (ii) are different viruses, and thus the claim broadly encompasses a method wherein the limitations of (i) and (ii) are met by the same virus; i.e., an oncolytic virus comprising a nucleic acid encoding an immunomodulatory factor. 
Wang teaches an oncolytic vaccinia virus that “expresses secretory bispecific antibodies that bind both to CD3 and a tumor cell surface antigen EphA2”. This meets the limitation of both components (i) and (ii), because it is an oncolytic virus and is a virus comprising a nucleic acid encoding an immunomodulatory factor. Wang further teaches “combination therapy of HER2-CAR-T cells with EphA2-TEA-VV”. Such T cells meet the limitations of component (iii), because it is at least one cell comprising a CAR comprising an antigen binding domain capable of binding to HER2. This combination therapy is taught to be efficacious in killing tumor cells. As such, Wang teaches a method of treating a cancer by administering components that meet each of (i)-(iii) of claim 1, and therefore the teachings of Wang anticipate claim 1.
Claim 18 limits the cell of claim 1 to a T cell. The cells used by Wang are T cells, as described above. As such, the teachings of Wang also anticipate claim 18.
Claim 29 limits the cancer of claim 1 to one selected from a group including lung cancer. The cancer cells used by Wang are A549 cells, which are human lung adenocarcinoma cells. As such, the teachings of Wang also anticipate claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al, 2014. Blood. 124(21): 5808, as applied to parent claim 1, and further in view of Song et al, WO 2014/138314, published 9/12/14.
Claim 11 limits the virus of claim 1 to an oncolytic adenovirus.
The teachings of Wang that anticipate claim 1 are set forth above. Wang does not further teach that the oncolytic virus is an oncolytic adenovirus.
Song teaches a combination of an oncolytic virus encoding a T cell engager-armed (TEA) oncolytic virus (OV), or TEA-OV (¶ 5). Song teaches the same bispecific TEA as taught by Wang, i.e., one targeting EphA2 and CD3. Song further teaches a combination of a TEA-OV and T cells as provided an advantage over either alone (¶ 5). Song further teaches that the oncolytic virus can be a vaccinia virus (e.g., ¶ 6), but that “any type of suitable oncolytic viral vector other than oncolytic vaccinia virus may be employed to express bi-specific T cell engager molecules for cancer therapy” including a group including adenovirus (¶ 12). Song further teaches adenovirus an alternative at ¶ 16, ¶ 137, ¶ 147, and claim 7. Song does not teach that the T-cell comprising a chimeric antigen receptor. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the method of treatment of cancer taught by Wang that meets the limitations of claim 1 and substitute the oncolytic vaccinia virus (VV) with an oncolytic adenovirus (OA) taught by Wang et al. In view of the teachings of Song, the person of ordinary skill in the art would have recognized that the OA taught by Song as an art-recognized equivalent of the VV taught by Wang. Thus, such a modified method represents a simple and predictable substitution of one equivalent for another. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer (eTD) may be filled out completely online using web-screens. An eTD that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11-15, 18, 20-22, 24-26 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,716,818 issued 7/21/20, and which shares the same inventors with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	The instant application is a 371 of PCT/US2018/028577, filed 4/20/18; and the ‘181 patent issued from application 16/430,347, which is a continuation of the same PCT.
	Instant claim 1 is directed to a method of treating cancer by administering three components, (i), (ii), and (iii). Claim 1 of the ‘181 patent is directed to a narrower embodiment of this method. Specifically, in claim 1 of ‘181 component (i) is a specific type of oncolytic adenovirus, which is encompassed by the oncolytic virus of component (i) of instant claim 1. Component (ii) of ‘181 is a helper-dependent adenovirus comprising a nucleic acid encoding IL-2, a PD-L1 antibody and an enzyme, which is encompassed by the virus comprising a nucleic acid encoding an immunomodulatory factor of component (ii) of instant claim 1. Component (iii) of ‘181 is a T cell comprising a CAR comprising an antigen-binding domain capable of specific binding to HER2, which is encompassed by the cell comprising a CAR comprising an antigen-binding domain capable of specific binding to HER2. Furthermore, the cancer of claim 1 of ‘181 is limited to one comprising cells expressing HER2, which is encompassed by the cancer of instant claim 1. Therefore, as the method of claim 1 of ‘181 is a narrower embodiment of the same invention, it anticipates instant claim 1.
	Instant claims 11, 18, 22, 24 and 25 each depend from instant claim 1, and recite further limitations that are also present in independent claim 1 of ‘181. Specifically, in claim 1 of ‘181, component (i) recites that the oncolytic virus is an oncolytic adenovirus (as in instant claim 11); component (iii) recites that the cell is a T-cell (as in instant claim 18); and component (ii) recites that the virus is a helper-dependent adenovirus (as in instant claim 22) that comprises a nucleic acid encoding IL-12 and an antagonist anti-PD-L1 antibody (as in instant claim 24) and also encoding an enzyme capable of catalyzing conversion of a non-toxic factor to a cytotoxic form (as in instant claim 25). Therefore  claim 1 of ‘181 also anticipates these dependent claims. 
	Instant claim 12 limits the oncolytic virus to one that is derived from adenovirus 5 (Ad5). Dependent claim 2 of ‘181 further recites that the E1A protein is from Ad5, and therefore anticipates claim 12.
	The further limitations of instant claims 13-15, 20, 21 and 29 correspond to the further limitations recited in claims 2-6 and 10 of ‘181, and are therefore anticipated by these claims of ‘181. 
	The further limitation of claim 26, depending from instant claim 25, is present in claim 7, depending from claim 1, of ‘181.
	
Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646